01/13/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0322



                                 No. DA 20-0322

TYLER JACK SNIDER,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 14, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          January 13 2021